DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the method invention in the reply filed on 01-12-2022 is acknowledged.
Claims directed towards systems/apparatuses are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (apparatus invention), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01-12-2022.
Newly submitted claims 22-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case, the process could be used with an apparatus could be used in a different process that does not use a water based fluid (could use an oil instead) to cool the device.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Nano Lett., Vol. 9, No. 2, (2009)) in view of GaN Systems (“PCB Thermal Design Guide for GaN Enhancement Mode Power Transistors” 2009-2015, as supplied by applicant) in view of Joshi (US 20210013126).
Chen is directed towards methods for enhancing the cooling of electrical devices while they are powered on by immersing them in a liquid so the liquid can transfer the heat being generated by the device away (page 548), such as specifically by immersing the powered device in deionized water to cool it (page 550).  It further teaches depositing a metallic nano-layer comprising a porous metallic nano-structure on the surfaces of the device (e.g. copper nanowires) as a thermal compensation layer to enhance heat transfer between the device and the liquid (page 549).  Chen does not specifically teach that powered electronic devices are disposed on a printed circuit board (PCB) or further depositing an electrical insulating layer.
GaN systems is directed towards powered electronic devices that are in need of being sufficiently cooled during operation, and it teaches that the electronics of such devices are disposed on a printed circuit board, so devices have outsides and tops that are placed on PCBs (page 2 and figure 1).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to cool electronics that are disposed on PCBs, as taught by GaN systems, with the process of Chen, because Chen teaches its methods are broadly applicable to powered electronic devices needing cooling and GaN systems teaches devices mounted on PCBs are specific devices known to the art to be in need of cooling and doing so would produce no more than predictable results.
Joshi is also directed towards cooling electronics modules (abstract) by coating them with a thermal compensation layer (such as a porous copper metallic layer) [0030-0031] to enhance the heat transfer between the electrical devices and a liquid (e.g. water) that it is in contact with in order to transfer heat away from and thus cool the electronic module [0035].  However, Joshi further teaches using chemical vapor deposition to deposit an electrically insulating layer (parylene) between the electronic module and the thermal compensation layer in order to electrically insulate the electronics module from the liquid.  This insulating layer can be positioned on the different surfaces exposed to the liquid, including to cover the bottom surface 148 in order to insulate the electronics from the liquid.  Joshi further teaches the thickness of the layer is a result effective variable should be sufficient to electrically insulate the device while not being so thick as to reduce heat transfer too much, with a thickness of less than about 1 micron being exemplified, but not limiting  [0040-0041].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further use CVD to deposit a layer of electrically insulating parylene on all surfaces exposed to the liquid (which would include coating the outside and top portions of the PCB with the electronics thereon, since Chen is immersing the entire device in the liquid all those surfaces would benefit from the protection), including between the electronic device and the thermal compensation metallic nano-layer of Chen in order to electrically insulate it and thus protect it from unwanted electrical conduction, as taught by Joshi, since it was known to the art to be useful for protecting such electronic devices during cooling and doing so would produce no more than predictable results.	
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a thickness of “1-25 microns” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claims 1 and 21).
Claim 2: as discussed above, Joshi teaches the electrically insulating material is parylene, which is a parylene-based compound.
Claim 3: Chen teaches the using copper (page 549)
Claim 4: Chen teaches the water-based fluid is deionized water (page 550). 
Claim 7: GaN systems electronics include a bottom-cooled power transistor device having at least one thermal pad disposed on a back of the PCB opposite from the bottom-cooled power transistor device, the method further comprising: forming through-hole vias within the PCB to drive heat from the bottom-cooled power transistor device to the at least one thermal pad.  GaN systems teaches heat is dissipated not only from the bottom cooled pad, but also from the top and sides of the device (pages 2-4).
Furthermore, it would have been obvious to a person of ordinary skill in the art at the time of invention to coat both sides of the PCB because heat is taught to be dissipated from both sides of the PCB, so coating both sides would further enhance cooling of such devices.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Nano Lett., Vol. 9, No. 2, (2009)) in view of GaN Systems (“PCB Thermal Design Guide for GaN Enhancement Mode Power Transistors” 2009-2015, as supplied by applicant) in view of Joshi (US 20210013126), further in view of Marinho (US 20120270129).
Chen does not specifically teach adding a non-ionic surfactant to its water based heat transfer fluid.
Marinho is also directed towards using water based heat transfer fluids to cool heat generating devices [0003].  However, it further teaches including additives, such as to provide corrosion inhibition, which can be non-ionic and can be non-ionic surfactants [0039].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include non-ionic surfactants in the water based heat transfer fluid of Chen, since they are known additives and in order to protect the system from corrosion (claim 5).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Nano Lett., Vol. 9, No. 2, (2009)) in view of GaN Systems (“PCB Thermal Design Guide for GaN Enhancement Mode Power Transistors” 2009-2015, as supplied by applicant) in view of Joshi (US 20210013126), further in view of Cornelius US20110174069).
Chen teaches making the nanowire arrays to make them both superhydrophilic and with very high nucleation site densities to enhance their function (page 553), as discussed in the 112 2nd rejection above, this is interpreted to read upon the requirement for “super-nucleating”.
Chen teaches depositing the copper nanowires by plating the copper into a template with nanoscale pores (page 549, right column).  However, it does not specifically state if the copper deposition is “cathodic deposition”.
Cornelius is also directed towards such templated growth of nanowires within a template, but it further teaches using cathodic deposition to form the nanowires (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use cathodic deposition to deposit the copper nanowires (porous metallic nanostructure) of Chen, since it was one known way to template deposit such structures and doing so would produce no more than predictable results (claim 6).
Alternately, it would have been obvious to a person of ordinary skill in the art at the time of invention to design the nanowire arrays of Chen with sufficient nucleation sites, so as to read upon any specific definition of “super-nucleating” that may be found, since it desires increasing the nucleation site density in order to improve the functioning of the heat transfer (claim 6).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Nano Lett., Vol. 9, No. 2, (2009)) in view of GaN Systems (“PCB Thermal Design Guide for GaN Enhancement Mode Power Transistors” 2009-2015, as supplied by applicant) in view of Joshi (US 20210013126), further in view of Browne (US 20150022975).
Claim 8: Chen in view of Gan Systems teaches immersing the PCB of the electronic device in the water-based fluid using pool boiling (page 548), but it does not specifically teach passively returning condensed water with pool boiling.
Browne is also directed towards using pool boiling to cool electronics devices [0005-0006], however, it further teaches doing so by passively returning the condensed fluid back to the pool without the need for pumping [0020]. It teaches that by doing so it can provide superior heat transfer performance while eliminating the need for pumped loops [0016].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a pool boiling system with the process of Chen that has passive return of condensed heat transfer fluid, as taught by Browne, in order to provide good heat transfer performance without the need for pumped loops (claim 8).
Response to Arguments
Applicant's arguments filed 07-13-2022 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
	The newly amended limitations have been considered above.  Joshi teaches several places that can benefit from the insulating coating, including specifically teaching placing the insulating layer on the bottom surface of the electronic device 148 to protect that device from the liquid [0040-0041] (and which is also between the PCB and the porous structure), so the exposed surfaces of the electronic devices are also in need of such protection and coating them where they would be exposed to the liquid would have been obvious to a person of ordinary skill in the art at the time of invention, which for the Chen process would include the tops and outsides of the electronic devices as well as the PCB they are placed on, since the whole object is immersed in the liquid.
	Joshi teaches the costs and benefits of using different thicknesses of insulating layers, so a person skilled in the art knows to control the thickness to best suit their application and would be able to select applicant’s range.  Additionally, with its exemplified range being adjacent to the one claimed by applicant (“less than about 1 micron” versus 1 micron), the examiner takes the position that a person having ordinary skill in the art (PHOSITA) would have reasonably expected that the  performance in the prior art range would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to PHOSITA to employ such a thickness. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (I).
	
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712